Citation Nr: 0105848	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  96-35 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the right thigh consisting of muscle injury, 
evaluated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
November 1967.

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  The RO entered a 
decision in November 1995 confirming and continuing a 10 
percent evaluation for residuals of a gunshot wound to the 
right thigh.  

Subsequently, in August 1996, the RO granted a separate 
noncompensable rating for lateral cutaneous nerve scarring.  
Although notified of the rating and the effective date, 
neither the veteran nor his representative timely filed a 
notice of disagreement thereto.  In August 1997, the service 
representative did make arguments pertaining to an increased 
rating for this disability.  It does not appear that action 
has been taken to date and, therefore, this matter is again 
directed to the attention of the RO for appropriate action.  

The Board remanded the case for further evidentiary 
development in September 1997 and in September 1998.  The 
development requested on remand was accomplished, and the 
case was returned to the Board for continuation of appellate 
review.  


FINDINGS OF FACT

1.  The veteran, in 1966, sustained a through-and-through 
gunshot wound of the right thigh; there was no bony damage.

2.  Muscle injury from residuals of a gunshot wound of the 
right thigh is productive of no more than moderate impairment 
of Muscle Group XIV.  

3.  The veteran has a painful, tender scar from residuals of 
a gunshot wound of the right thigh.  




CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for residuals of a 
gunshot wound of the right thigh consisting of muscle injury 
is not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.73, Diagnostic Code 5314, effective prior to and on and 
after July 3, 1997.

2.  Resolving any doubt in favor of the veteran, a separate 
10 percent rating for a scar from a gunshot wound to the 
right thigh is warranted.  38 U.S.C.A. § 1155, (West 1991); 
38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records disclose that the veteran, in late 
December 1966, sustained an accidental gunshot wound to the 
right thigh.  The wound was debrided and delayed primary 
closure of the wound was performed.  It was specifically 
stated that there was no evidence of artery or nerve 
involvement.  He was returned to duty in late January 1967.  
No pertinent complaints or findings were recorded at the time 
of the separation examination.  

A VA orthopedic examination was performed in May 1979.  The 
veteran reported pain and numbness at the site of the gunshot 
wound of the right thigh.  He noted that he had been on the 
job as a dock hand at a freight company for the past ten 
years.  He indicated that he had lost no time from work 
because of his thigh condition.  

The veteran entered the examining room without the assistance 
of a cane or crutch and with no visible limp manifested.  
Clinical inspection revealed that the hips and knees were 
unrestricted and symptom free.  An oblique scar was seen on 
the anterior aspect of the mid-portion of the right thigh.  
The scar was located at the site of a penetrating gunshot 
wound of the right thigh, with debridement along the medial 
border of the sartorius.  The overall dimensions of the scar 
were 7 inches long by 3/8 inches across at the widest point.  
The scar was healed, nonadherent, nonfibrotic and 
nonsymptomatic; there was mild loss of tissue and muscle 
substance of underlying Muscle Group XIV.  

There was no muscle atrophy, weakness or gross 
musculoskeletal disproportion manifested.  There was good and 
equal strength of the lower extremities against resistance.  
No joint swelling, crepitus, erythema, deformity or 
tenderness was noted on palpation of any of the various 
articulations.  The knees were strong and stable.  X-ray 
examination of the right thigh showed no abnormality.  The 
diagnosis was residuals of gunshot wound and debridement of 
the right thigh, and nonsymptomatic, healed scar, with mild 
loss of Muscle Group XIV.

A VA outpatient report of December 1994 shows that the 
veteran complained of right thigh numbness and soreness.  It 
was found that a scar of the right thigh exhibited no 
tenderness or inflammation.  Leg raising was graded as 4/5 on 
the right and as 5/5 on the left.  The impression was status 
post right thigh injury, with no obvious pathology.  On 
examination at a VA outpatient facility in March 1996, it was 
found that the veteran's right thigh measured 21 inches in 
circumference; the left thigh measured 20 inches in 
circumference.  The veteran had decreased sensation of the 
right lateral thigh.  Muscle tone was good.  Muscle strength 
of the right quadriceps was seemed outwardly equivalent to 
the left quadriceps.  There was full range of motion of the 
knee and hip.  The impression was status post gunshot wound 
of the right thigh with muscle injury and sensory nerve 
injury.

A VA orthopedic examination was performed in April 1996.  The 
veteran reported that he had been experiencing increasing 
pain in the right anterior thigh after standing for any 
length or time.  He was also aware of numbness involving the 
lateral thigh.  Clinical inspection disclosed a scar of a 
wound of entry in the anterior aspect of the proximal right 
thigh, with an incisional scar distal thereto.  The muscle in 
the area and distal to the skin incision scar was thickened, 
so that there was a palpable, thickened tender mass in the 
area.  The thigh measured one half inch larger than the 
opposite thigh due to the thickened scar.  The veteran had 
near anesthesia in the area of the lateral femoral cutaneous 
nerve, and he had a mildly positive Tinel sign in the area of 
the proximal scar.  Motor function appeared to be normal.

X-ray examination of the femur showed no bone or joint 
abnormality and no bullet fragments visible.  The impression 
was soft tissue injury of the thigh with cicatrix formation, 
and scarring about the lateral femoral cutaneous nerve with 
probable neuroma.  The examiner commented that the symptom of 
pain on prolonged standing, described by the veteran, would 
not be unexpected considering the scarring in the thigh and 
the injury of the cutaneous nerve.  Paresthesias from that 
injury contributed to the veteran's symptoms.  The examiner 
observed that, in fact, the nerve symptoms might be of 
greater significance than those from the scar of muscle.  He 
went on to note that he believed that the veteran's symptoms 
were genuine; that the veteran did not magnify symptoms; and 
that objective findings were consistent with the symptoms 
described.

A VA examination of scars was performed in June 1996.  It was 
found that the veteran had a scar, 13 cm in length by 1 cm in 
width, from a gunshot wound to the right thigh.  There was 
decreased sensation to pinprick in the right anterior thigh.  
The area of decreased sensation of the right thigh measured 
approximately 15 cm to 20 cm in circumference.  A color 
photograph of the veteran's right thigh accompanies the 
report of the examination.  

During VA outpatient treatment in November 1996 the veteran's 
right thigh scar was described as being non-tender, with no 
inflammation.  It was noted that there was no obvious 
pathology associated with the gunshot wound.  

A VA examination of muscles was performed in February 1998.  
The diagnoses were gunshot wound of the right anterior thigh 
involving Muscle Group XIV, with normal examination; 32 cm by 
1 cm nontender scar of the right thigh with decreased 
sensation.  The examiner commented that the veteran had no 
degree of functional impairment due to pain and numbness.  It 
was noted that he limped when first seen, but walked out of 
the office in a completely normal fashion.  The examiner 
remarked that the gunshot wound was evidently very 
superficial, entering the upper thigh and exiting 
approximately 13 cm below the point of entrance.  The entire 
tract had been opened and closed.  The veteran had no loss of 
deep fascia or loss of actual muscle substance.  Lower 
extremity motor strength was rated as 5/5 on the right as on 
the left.

In a statement, dated in April 1998, the veteran reported 
symptoms that he attributed to the residuals of a gunshot 
wound to the right thigh.  He noted numbness of the right 
thigh; stiffness of the right knee and thigh; constant, 
severe pain, leaving him unable to sleep; walking with a 
limp; swelling of the right thigh and knee; tenderness to 
touch of the scar of the right thigh; the right thigh 
becoming red with weight bearing.

A VA fee-basis surgical examination was performed in October 
1998.  It was observed that the veteran walked into the 
examiner's office with a slight limp, favoring his right leg.  
He did not use a cane or crutch.  He stated that his right 
thigh caused him pain after standing for an hour.  Clinical 
inspection of the lower extremities revealed a large scar on 
the anteromedial aspect of the proximal right thigh.  The 
scar was 14 cm long and was 2 cm wide at the cephalad 
portion.  There was moderate muscle atrophy of the sartorius 
muscle and the vastus medialis of the rectus femoris muscle.  

Also noted was loss of the fascial plane in an area of at 
least three cm by three cm.  The scar was very tender at its 
cephalad end, and there was numbness in the distal scar and 
across the anterior thigh.  This was indicative of injury to 
the intermediate and medial cutaneous nerves of the right 
thigh.  The pain and numbness were indicative of a permanent 
nerve injury to the right intermediate and medial cutaneous 
nerves.  There was normal range of motion of the lower 
extremity joints.  The examiner observed that the painful 
scar limited the veteran from working in normal capacity due 
to permanent nerve damage.  In a subsequent addendum to the 
examination report, the examiner verified that claims folder 
review had been accomplished prior to the examination.

A VA fee-basis orthopedic examination was performed in 
December 1999.  The veteran reported that he was unable to 
stand for long periods of time due to pain and due to giving 
way of the right leg.  He stated that he walked with a limp.  
It was found that the veteran had a scar over the anterior 
aspect of the right thigh.  The scar measured 15 cm in length 
and approximately 1 cm in width; it was slightly depressed 
relative to the skin of the rest of the thigh.  The veteran 
reported tenderness to palpation of the area over the scar.  
He also reported anesthesia over the lateral aspect of the 
right thigh adjacent to the scar.  When the area of 
anesthesia was mapped, it measured 8 cm in width by 25 cm in 
length, immediately lateral to the scar on the anterior 
thigh.  There was normal sensation to light touch over the 
remainder of the thigh.  There was 5/5 muscle strength 
throughout all major muscle groups of both lower extremities.  
Mid-thigh circumference measured 48 cm on the right and 48 cm 
on the left.  Thigh circumference, 10 cm above the superior 
pole of the patella, measured 45 1/2 cm on the right and 44 cm 
on the left.

Range of motion of the right hip in flexion was 0 degrees-130 
degrees (active and passive); the examiner indicated that 
normal range of motion was 0 degrees-125 degrees.  Range of 
motion of the right knee in flexion was 0 degrees-140 degrees 
(active and passive); the examiner indicated that normal 
range of motion was 0 degrees-140 degrees.  On palpation, 
there was no evidence of loss of deep fascia or loss of 
muscle substance, and no loss of resistance on active 
contraction of the thigh.  The veteran walked with a mild 
limp of the right lower extremity.  X-ray examination of the 
right hip and proximal thigh showed no evidence of trauma or 
bony abnormality of the hip joint or femur.  

The impressions were right thigh scar, secondary to gunshot 
wound and surgical exploration with residual pain; numbness 
of right lateral thigh, secondary to gunshot wound with area 
of numbness.  The examiner commented that he had no objective 
findings by which to diagnose any impairment of endurance, 
excess fatigability or weakness.  It was noted that the 
degree of muscle strength observed and the absence of muscle 
atrophy did not lend objective findings to support the 
veteran's report of giving way of the right leg.  At the same 
time, however, it was also observed that there was no 
evidence that the veteran magnified symptoms.  In a 
subsequent addendum to the examination report, the examiner 
verified that claims folder review had been accomplished 
prior to the examination.


II.  Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  There has been 
identified no evidence in the record that has not been 
obtained which is necessary for a fair adjudication.  
Further, the veteran has been afforded several VA 
examinations during the course of this appeal.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2000).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2000).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1995).  

Residuals of gunshot and shell fragment wounds are evaluated 
on the basis of the following factors:  The velocity, 
trajectory and size of the missile which inflicted the 
wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective clinical findings.  All 
such evidence serves to define slight, moderate, moderately 
severe, and severe muscle injuries due to gunshot wounds or 
other trauma.  38 C.F.R. § 4.56 (effective prior to and on 
and after July 3, 1997).

A 10 percent rating is warranted for moderate impairment of 
Muscle Group XIV.  A 30 percent rating is warranted for 
moderately severe impairment.  A 40 percent rating is 
warranted for severe impairment.  Function: Extension of knee 
(2, 3, 4, 5); simultaneous flexion of hip and flexion of knee 
(1); tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XVII (1) in postural support of body (6); acting 
with hamstrings in synchronizing hip and knee (1, 2). 
Anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; (5) vastus internus; 
(6)  tensor vaginae femoris.  38 C.F.R. §4.73, Code 5314, 
effective prior to and on and after July 3, 1997.

The Board notes that the above-referenced criteria for 
evaluating damage from muscle injuries were revised, 
effective July 3, 1997, during the pendency of the veteran's 
appeal.  When regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to a decision on his claim under the 
criteria which are most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in this 
instance, the pertinent regulations remained essentially 
unchanged, so that neither the old nor the revised rating 
criteria are more favorable to the appellant.  In any event, 
the Board has considered all pertinent rating criteria.

A 10 percent rating is also warranted for scars, superficial, 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2000).  

A review of the record discloses that a through-and-through 
gunshot wound of the right thigh was confined to soft tissue; 
it did not produce a fracture.  There was, in fact, no 
showing during service treatment of nerve involvement.  After 
several weeks of hospitalization, the veteran was returned to 
duty, rather than being hospitalized for prolonged treatment 
or convalescence.  VA examinations and outpatient treatment 
records compiled over the years since service demonstrate 
that the veteran has maintained good muscle tone and strength 
of the right lower extremity.  The right thigh exhibits no 
more than moderate muscle atrophy, and measurements, on the 
most recent examination for rating purposes, actually showed 
that the right thigh was slightly greater in circumference 
than the left thigh.  There is virtually no loss of deep 
fascia or muscle tissue at the site of entry of the bullet or 
at the site of surgery where an incision was sutured.  In 
fact, until the mid-1990s, the medical records do not reflect 
the persistence of symptoms or disabling findings associated 
with the right thigh wound.  

The veteran now describes pain with standing for prolonged 
periods.  Fatigue-pain is a symptom contemplated by the 
currently assigned rating which reflects moderate impairment 
of Muscle Group XIV, the affected muscle group of the 
anterior thigh.  The Board has taken note of the veteran's 
subjective report of stiffness of the right thigh and knee.  
However, from an objective standpoint, stiffness is not shown 
to restrict motion of the right hip and knee.  Claimed 
swelling of the right thigh, as well as reported redness with 
weight bearing, have not been objectively demonstrated.  His 
limp, which is not always apparent, is no more than slight in 
degree.  There is no objective evidence of incoordination or 
uncertainty of movement referable to injury to Muscle Group 
XIV.  In order to be entitled to assignment of the next 
higher rating, there must be evidence of moderately severe 
impairment of Muscle Group XIV.  This has not been 
demonstrated.  In reaching its determination that a higher 
rating is not warranted for muscle injury from a gunshot 
wound to the right thigh, the Board has been mindful of the 
doctrine of the benefit of the doubt.  38 U.S.C.A. § 5107(b) 
(West 1991).

The medical evidence demonstrates that the veteran has some 
pain and numbness which result from nerve damage, as a 
residual of the gunshot wound, in contrast to muscle damage 
resulting from that same injury.  It should be noted that 
service connection is in effect for scarring of the lateral 
cutaneous nerve, as reflected by a noncompensable evaluation, 
which has been assigned separate from the rating provided for 
muscle damage.  

Tenderness at the site of the wound scar of the right thigh 
has been objectively demonstrated on recent examinations, 
whereas the wound scar was found to be nonsymtomatic on an 
examination performed about 20 years ago.  The United States 
Court of Appeals for Veterans Claims has determined that 
disability stemming from muscle injury and from scars may be 
evaluated separately.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  Accordingly, the assignment of a separate 
compensable rating, in that instance, would not constitute 
the practice of "pyramiding" prohibited under 38 C.F.R. 
§ 4.14 (2000).  In view of current medical evidence of a 
painful or tender scar, the Board determines, with resolution 
of any doubt in this matter in the veteran's favor, that 
assignment of a separate 10 percent rating for that scar is 
warranted.  


ORDER

Entitlement to an increased rating for residuals of a gunshot 
wound of the right thigh consisting of muscle injury is 
denied.

Entitlement to a separate 10 percent rating for a scar from a 
gunshot wound of the right thigh is granted, subject to 
governing criteria pertaining to the payment of monetary 
awards.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

